Opinion by
Johnson, J.
It was stipulated that the merchandise consists of articles which were the manufacture of the United States, returned after having been imported, without having been advanced in value or improved in condition; that all of the applicable customs regulations have been complied with; and that the collector would now classify the merchandise free of duty under said paragraph 1615, if he could do so. In accordance with stipulation of counsel and following Abstract 47521, the claim of the plaintiff was sustained.